


Exhibit 10.1
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of June 17, 2013 is
entered into by and between Harbinger Group Inc., a Delaware corporation (the
“Company”), and Michael Kuritzkes (“Executive”).
WHEREAS, Executive has offered to serve the Company, and the Company desires to
employ Executive, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
1.Term; Effectiveness. (a)    The term of Executive's employment under this
Agreement shall commence as of June 17, 2013 (the “Effective Date”) and shall
continue until October 1, 2014 (the “Expiration Date”) (such period, the
“Initial Term”); provided, however, that such service period hereunder shall
renew for an additional period  of one (1) year on the Expiration Date and each
anniversary of the Expiration Date thereafter (each, a “Renewal Term”), unless
either the Company or Executive has provided to the other a notice of
termination of this Agreement at least ninety (90) days in advance of the
Expiration Date or such applicable anniversary of the Expiration Date, stating
that the Company or Executive, as applicable, does not intend to renew this
Agreement; provided, that Executive's employment under this Agreement and this
Agreement may be terminated at any earlier time solely pursuant to the
provisions of Section 5 hereof.  The period of time from the Effective Date
through the earlier of the expiration or termination of this Agreement is herein
referred to as the “Term.”
(a)Executive agrees and acknowledges that the Company has no obligation to
extend the Initial Term or any Renewal Term, or to continue Executive's
employment hereunder following the Expiration Date.  Executive also agrees and
acknowledges that, should Executive and the Company mutually agree to continue
Executive's employment for any period of time following the Expiration Date or
anniversary thereof (if applicable) notwithstanding the expiration or
termination of this Agreement in accordance with its terms and without entering
into a new written employment agreement, Executive's employment with the Company
shall be “at will”, such that the Company may terminate Executive's employment
at any time, with or without reason and with or without notice, and Executive
may resign at any time, with or without reason and with or without notice.
2.Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.
(a)“Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has a direct or indirect
ownership interest of more than 5% shall be treated as an Affiliate of the
Company.
(b)“Control” means, the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
(c)“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.
(d)“Subsidiary” means, with respect to any Person, (i) any corporation of which
at least a majority of the voting power with respect to the capital stock is
owned, directly or indirectly, by such Person, any of its other Subsidiaries or
any combination thereof or (ii) any Person other than a corporation




--------------------------------------------------------------------------------




in which such Person, any of its other Subsidiaries or any combination thereof
has, directly or indirectly, at least a majority of the total equity or other
ownership interest therein.
3.Duties and Responsibilities.
(a)Executive agrees to be employed by the Company and be actively engaged on a
full-time basis in the business and activities of the Company and its Affiliates
for the entirety of the Term, and, subject to Section 3(c), to devote
substantially all of Executive's working time and attention to the Company and
its Affiliates and the promotion of its business and interests and the
performance of Executive's duties and responsibilities hereunder. During the
Term, Executive agrees to use his reasonable best efforts to ensure that the
business and activities of the Company and its Subsidiaries are conducted in
compliance with all applicable laws, rules and regulations in all material
respects. Executive shall be employed hereunder as General Counsel and an
Executive Vice President of the Company with such duties and responsibilities as
directed from time to time by the Chief Executive Officer of the Company (“CEO”)
or the President of the Company (“President”) or the Board of Directors of the
Company (the “Board”). Executive shall report directly to the CEO and the
President.
(b)During the Term, Executive will carry out his duties as Executive Vice
President and General Counsel in the Company's headquarters in New York City, or
any future headquarters of the Company, subject to normal travel requirements in
connection with the performance of his duties.
(c)During the Term, Executive shall use Executive's reasonable best efforts to
faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with Executive's duties and responsibilities hereunder. For
the avoidance of doubt, during the Term, Executive shall not be permitted to
become employed by, engaged in or to render services for any Person other than
the Company and its Affiliates, shall not be permitted to be a member of the
board of directors of any Person (other than charitable or nonprofit
organizations), in any case without the consent of the Board, and shall not be
directly or indirectly materially engaged or interested in any business
activity, trade or occupation (other than employment with the Company and its
Affiliates as contemplated by the Agreement); provided that nothing herein shall
preclude Executive from engaging in charitable or community affairs and managing
his personal investments to the extent that such other activities do not,
subject to Section 7, conflict in any material way with the performance of
Executive's duties hereunder.
4.Compensation and Related Matters.
(a)Base Compensation. During the Term, for all services rendered under this
Agreement, Executive shall receive aggregate annual base salary (“Base Salary”)
at a rate of $500,000 per annum, payable in accordance with the Company's
applicable payroll practices.
(b)Annual Bonus. During the Term, for each fiscal year, Executive shall have the
opportunity to earn an annual bonus (“Annual Bonus”), in an amount to be tied to
the achievement of performance measures in accordance with the Company's bonus
plan and Appendix B. The Executive's Annual Bonus for fiscal year 2013 will be
pro-rated based on the portion of the fiscal year worked by Executive. The
performance measures for each fiscal year during the Term after fiscal year 2013
will be determined by the Board, as advised by the Compensation Committee of the
Board, in its sole discretion, after consultation with Executive. For fiscal
year 2013, details regarding Executive's Annual Bonus are set forth on Appendix
A. The determination whether Executive has achieved the performance measures for
a fiscal year, and the amount of the Annual Bonus to be awarded for such year,
will be determined by the Board, as advised by the Compensation Committee, in
its sole discretion. Any cash bonus will be paid within 74 days of the end of
the fiscal year for which it is awarded, except as set forth on Appendix A.
Executive must be employed by the Company as of the last business day of the
fiscal year to be eligible for an Annual Bonus for such year, except as provided
otherwise in Section 5.
(c)Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs commensurate with Executive's
position that are provided by the Company from time to time for its senior
executives generally, subject to the terms and conditions of such plans. The
Company may alter, modify, add to or delete its employee benefit plans at any
time as it, in




--------------------------------------------------------------------------------




its sole judgment, determines to be appropriate, without recourse by Executive,
except that no such action shall adversely affect any previously vested rights
of Executive under such plans.
(d)Business and Relocation Expense Reimbursements. During the Term, the Company
shall reimburse Executive for reasonable and properly documented business
expenses in accordance with the Company's then-prevailing policies and
procedures for expense reimbursement. The Company will also reimburse Executive
for up to a total of $60,000 for the specific costs incurred by the Executive in
relocating to New York that are described in the Spectrum Brands Domestic
Relocation Policy (“Relocation Expenses”). Executive will provide documentation
to the Company of Relocation Expenses no more frequently than on a monthly
basis, and Relocation Expenses will be paid within thirty (30) days of
Executive's providing the Company with documentation of such expenses that is
satisfactory to the Company.
(e)Vacation. During the Term, Executive shall be entitled to annual paid
vacation of no less than four (4) weeks and to reasonable sick leave as
determined by the Board.
(f)Initial Equity Grant.    Within 90 days following the Effective Date,
Executive shall receive a one-time equity award of options to acquire 50,000
shares of the stock of the Company (“Options”) and 25,000 shares of restricted
stock (the “Restricted Stock”). The Options will have an exercise price equal to
the closing price of the Company's common stock on the date of grant and will
vest in equal installments on each of the first four anniversaries of the
Effective Date, subject to Executive's continued employment on such dates,
subject to accelerated vesting as set forth herein. The Restricted Stock will
vest and the restrictions shall lapse on the third anniversary of the Effective
Date, subject to Executive's continued employment on such date, subject to
accelerated vesting as set forth herein. The Options and Restricted Stock shall
be subject to the terms of the underlying award agreements and the Company's
equity plan in effect from time to time. Notwithstanding the preceding two
sentences, if the Executive's employment is terminated by the Company without
Cause (defined below) or by the Executive for Good Reason (defined below), or by
reason of death or Disability (defined below), then the Executive's then
unvested Options and Restricted Stock granted pursuant to this Section 4(f)
shall vest (and the restrictions on such Restricted Stock shall lapse) in
proportion to the number of years of service completed, calculated as though
Executive worked through completion of the Initial Term or Renewal Term in which
Executive's employment terminates, on the date the Release Condition (defined
below) is satisfied. Executive shall thereafter have six (6) months within which
to exercise any Options that have vested pursuant to such accelerated vesting.
5.Termination of the Term.
(a)Executive's employment and this Agreement may be terminated by either party
at any time and for any reason; provided, however, that Executive shall be
required to give the Company at least 30 days advance written notice of any
resignation of Executive's employment hereunder. Notwithstanding the foregoing,
Executive's employment shall automatically terminate upon Executive's death.
(b)Following any termination of Executive's employment during the Term,
notwithstanding any provision to the contrary in this Agreement, the obligations
of the Company to pay or provide Executive with compensation and benefits under
Section 4 shall cease, except as otherwise provided herein, and the Company
shall have no further obligations to provide compensation or benefits to
Executive hereunder except (i) for payment of any accrued but unpaid Base Salary
and vacation time and for payment of any accrued obligations and unreimbursed
expenses under Section 4(d) accrued or incurred through the date of termination
of employment, (ii) for payment of the non-deferred cash portion of any Annual
Bonus earned in respect of the fiscal year prior to the fiscal year in which
termination of employment occurs but unpaid as of the date of termination of
employment (paid when such non-deferred cash portion of the Annual Bonus would
otherwise be payable), (iii) for the COBRA Payments (as defined below), (iv) as
set forth in any other benefit plans, programs or arrangements applicable to
terminated employees in which Executive participates, other than severance plans
or policies, and (v) as otherwise expressly required by applicable statute. For
the avoidance of doubt, date of termination or termination date shall mean the
last date of actual




--------------------------------------------------------------------------------




and active employment, whether such day is selected by mutual agreement with
Executive or unilaterally by the Company and whether with or without advance
notice. Notwithstanding the above, if the Executive's employment is terminated
for Cause or if he resigns his employment without Good Reason, the Executive
shall not be entitled to receive any previously unpaid portion of the current or
prior year's Annual Bonus or COBRA Payments. If the Term of this Agreement is
not extended (or further extended), but the Executive's employment with the
Company continues after the expiration of such Term, then such continued
employment shall be on an “at will” basis upon such terms as the Company may
prescribe; and if such “at will” employment is terminated by the Company, the
Executive's right to severance shall be determined and be payable in accordance
with that Company's policy in effect at such time, if any.
(c)(i) If, prior to the expiration of the then scheduled Initial Term or Renewal
Term, Executive's employment is terminated by the Company without Cause (other
than due to death or Disability) or by Executive for Good Reason (defined
below), then Executive shall be entitled (subject to the times payments will be
made and other conditions set forth in Section 5(c)(ii)) to (A) severance pay
equal to Executive's then monthly Base Salary for a period equal to twelve (12)
months, payable during the period immediately following such termination in
substantially equal monthly installments consistent with the Company's payroll
practices, (B) vesting of the Initial Equity Grant as provided in Section 4(f),
(C) payment of 50% of the unpaid deferred cash portion, and vesting of 50% of
the unvested equity portion, of Annual Bonuses awarded for years prior to the
year in which termination occurs, such that 50% of Executive's unvested options
shall vest and the restrictions on 50% of Executive' s unvested options shall
vest and the restrictions on 50% of Executive's restricted stock shall lapse, as
of the termination date, (D) eligibility for an Annual Bonus pursuant to
Appendix A for the fiscal year in which such termination occurs, which shall be
paid (for the cash portion of any bonus) or granted (for the equity portion of
any bonus) on the same terms and at the same time as other executives, except
that (i) Executive shall only be entitled to 50% of any deferred cash component
of the Annual Bonus, if any, which shall be paid as a lump sum payment made
within seventy-four (74) days of the end of the fiscal year for which it is
awarded (notwithstanding any provision of Section 5(c)(ii) providing for earlier
payment), (ii) only 50% of the equity grant (RSUs and options) otherwise
calculated pursuant to Appendix A will be awarded, and (iii) such equity grant
shall be granted, and will be vested, as of the date the Annual Bonus is
awarded, and (E) if Executive elects health insurance continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then the Company will reimburse Executive for the cost of COBRA
premiums in excess of the cost of such benefits that active employees of the
Company are required to pay for a period of twelve (12) months or until
Executive obtains individual or family coverage through another employer,
whichever comes first (the “COBRA Period”), subject to the conditions that: (I)
Executive is responsible for immediately notifying the Company if Executive
obtains alternative insurance coverage, (II) Executive will be responsible for
the entire COBRA premium amount after the end of the COBRA Period; (III) if
Executive declines COBRA coverage, then the Company will not make any
alternative payment to Executive in lieu of paying for COBRA premiums, and (IV)
such COBRA reimbursement payments shall be paid on an after tax basis as
additional taxable compensation to the Executive (such COBRA reimbursement
payments, the “COBRA Payments”). All of Executive's unvested restricted stock
and options that do not vest pursuant to this Section 5(c)(i) shall be forfeited
on the termination date.
(i)Any severance payments or benefits under Section 5(b)(iii) and 5(c)(i) shall
be (A) conditioned upon Executive having provided an irrevocable waiver and
general release of claims in favor of the Company and its respective Affiliates,
their respective predecessors and successors, and all of the respective current
or former directors, officers, employees, shareholders, partners, members,
agents or representatives of any of the foregoing (collectively, the “Released




--------------------------------------------------------------------------------




Parties”), in the Company's customary form (subject to modification by the
Company to comply with changes in applicable laws) that has become effective and
irrevocable in accordance with its terms within fifty five days after such
termination of employment (the “Release Condition”) and (B) subject to
Executive's continued compliance with the terms of the restrictive covenants in
Sections 7, 8, 9, 10 and 11 of this Agreement. Payments and benefits of amounts
which do not constitute nonqualified deferred compensation and are not subject
to Section 409A (as defined below) shall commence five (5) days after the
Release Condition is satisfied and payments and benefits which are subject to
Section 409A shall commence on the 60th day after termination of employment
(subject to further delay, if required pursuant to Section 20(d) below) provided
that the Release Condition is satisfied.
(ii) For purposes of this Agreement, “Cause” means: (A) Executive's willful
misconduct in the performance of his duties for the Company which causes
material injury to the Company, (B) Executive's conviction of, or plea of guilty
or nolo contendere to a felony (or the equivalent of a felony in a jurisdiction
other than the United States), (C) Executive's material breach of this
Agreement, (D) Executive's willful violation of the Company's written policies
in a manner that is detrimental to the best interests of the Company, (E)
Executive's fraud or misappropriation, embezzlement or misuse of funds or
property belonging to the Company, (F) Executive's act of personal dishonesty
which results in personal profit in connection with Executive's employment with
the Company, (G) Executive's breach of fiduciary duty owed to the Company or (H)
Executive's negligent actions which result in the loss of a material amount of
capital of the Company or its Affiliates (the Company shall make the
determination of materiality and shall promptly communicate such determination
to Executive); provided, however, that Executive shall be provided a ten
(10)-day period to cure any of the events or occurrences described in the
immediately preceding clauses (C) or (D) hereof, to the extent curable. For
purposes hereof, no act, or failure to act, on the part of Executive shall be
considered “willful” unless it is done, or omitted to be done, by Executive in
bad faith or without reasonable belief that Executive's action or omission was
in the best interests of the Company. An act, or failure to act, based on
specific authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company.
(iii)For purposes of this Agreement, “Disability” means Executive's incapacity,
due to mental, physical or emotional injury or illness, such that Executive is
substantially unable to perform his duties hereunder for a continuous period of
ninety calendar days, or for more than a total of 120 calendar days during any
12 month period, subject to reasonable accommodation provisions of applicable
laws. Executive's employment shall immediately terminate upon Disability.
(iv)For purposes of this Agreement, “Good Reason” means the occurrence, without
Executive's express written consent, of any of the following events: (A) a
material diminution in Executive's authority, duties or responsibilities; (B) a
diminution of Base Salary; (C) a change in the geographic location of
Executive's principal place of performance of his services hereunder to a
location more than thirty (30) miles outside of New York City that is also more
than thirty (30) miles from his primary residence at the time of such change,
except for travel consistent with the terms of this Agreement; (D) the Company
gives notice pursuant to Section 1 above that the Initial Term or Renewal Term
is not to be extended so long as Executive continues to perform his duties for
the Company through the end of such Initial Term or Renewal Term and separates
from the Company at the end of such Initial Term or Renewal Term ; or (E) a
material breach by the Company of this Agreement. For the avoidance of doubt,
Executive's providing notice pursuant to Section 1 above that the Initial Term
or Renewal Term is not to be extended does not constitute Good Reason. If the
Executive does not give Company a written




--------------------------------------------------------------------------------




notice (specifying in detail the event or circumstances claimed to give rise to
Good Reason) within twenty-five (25) days after the Executive has knowledge that
an event constituting Good Reason has occurred, or is deemed to have occurred,
the event will no longer constitute Good Reason; provided, however, that no such
notice by the Executive shall be required in the case of a Good Reason event set
forth in (D) above. In addition, the Executive must give the Company notice and
thirty (30) days to cure, and if not cured, the Executive must, except as set
forth in (D), actually terminate his or her employment within 120 days
following, the event constituting Good Reason; otherwise, that event will no
longer constitute Good Reason; provided, however, that no such notice by
Executive shall be required in the case of a Good Reason event set forth in (D)
above.
(d)Upon termination of Executive's employment for any reason, and regardless of
whether Executive continues as a consultant to the Company, upon the Company's
request Executive agrees to resign, as of the date of such termination of
employment or such other date requested, from the Board and any committees
thereof (and, if applicable, from the board of directors (and any committees
thereof) of any Affiliate of the Company) to the extent Executive is then
serving thereon.
(e)The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program or arrangement, and any elections Executive has made
thereunder. Subject to Section 20, the Company may offset any amounts due and
payable by Executive to the Company or its Subsidiaries against any amounts the
Company owes Executive hereunder.
6.Acknowledgments. (a) Executive acknowledges that the Company has expended and
shall continue to expend substantial amounts of time, money and effort to
develop business strategies, employee and customer relationships and goodwill
and build an effective organization. Executive acknowledges that Executive is
and shall become familiar with the Company's Confidential Information (as
defined below), including trade secrets. Executive acknowledges that the Company
has a legitimate business interest and right in protecting its Confidential
Information, business strategies, employee and customer relationships and
goodwill, and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.
(a)Executive acknowledges that Executive has carefully read this Agreement and
has given careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to the necessity of such restraints for the
reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its Affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every commitment and restraint
imposed by this Agreement is reasonable with respect to subject matter and time
period, in light of (i) the scope of the business of the Company and its
Affiliates, (ii) the importance of Executive to the business of the Company and
its Affiliates, (iii) Executive's knowledge of the business of the Company and
its Affiliates and (iv) Executive's relationships with the Company's investors,
clients or customers. Accordingly, Executive agrees (x) to be bound by the
provisions of Sections 7, 8, 9, 10 and 11, it being the intent and spirit that
such provisions be valid and enforceable in all respects and (y) acknowledges
and agrees that Executive shall not object to the Company, (or any other
intended third-party beneficiary of this Agreement) or any of their respective
successors in interest enforcing Sections 7, 8, 9, 10 and 11 of this Agreement.
7.Nonsolicitation. (a) Executive agrees that Executive shall not, directly or
indirectly, whether by Executive, through an Affiliate or in partnership or
conjunction with, or as an employee, officer, director, manager, member, owner,
consultant or agent of, any other Person:
(i)while an employee of the Company and during the period ending on the 18 month
anniversary of Executive's date of termination of employment, solicit, entice,
encourage or intentionally influence, or attempt to solicit, entice, encourage
or influence, any employee of, or other Person who performs services for the
Company or any business that acquires




--------------------------------------------------------------------------------




all or substantially all of the assets of, or is otherwise a successor to, the
Company (an “Other Employing Entity”), or any of their respective Affiliates or
Subsidiaries to resign or leave the employ or engagement of the Company or any
of their respective Affiliates or otherwise hire, employ, engage or contract any
such employee or Person, or any other Person who provided services to the
Company or any of their respective Affiliates during the six (6) months prior to
such hiring, employment, engagement or contracting, to perform services other
than for the benefit of the Company, any Other Employing Entity or any of their
respective Affiliates or Subsidiaries, in each case other than in the
fulfillment of Executive's duties as General Counsel and an Executive Vice
President of the Company;
(ii) while an employee of the Company and during the period ending on the 12
month anniversary of Executive's date of termination of employment, solicit,
entice, encourage, influence, accept payment from, or provide services to, or
attempt to solicit, entice, encourage, influence or accept payment from, or
assist any other Person, firm or corporation, directly or indirectly, in the
solicitation of or providing services to, any Client (as defined below) or any
Prospective Client (as defined below), for the direct or indirect benefit of any
competitor of the Company, any Other Employing Entity or any of their respective
Affiliates or Subsidiaries, in each case other than in the fulfillment of
Executive's duties as President of the Company;
(iii) while an employee of the Company and during the period ending on the 12
month anniversary of Executive's date of termination of employment, directly or
indirectly request or advise any Client or Prospective Client to alter, reduce,
terminate, withdraw, curtail, or cancel the Client's or Prospective Client's
business with the Company, any Other Employing Entity or any of their respective
Affiliates or Subsidiaries, in each case other than in the fulfillment of
Executive's duties as President of the Company; or
(iv)while an employee of the Company and during the period ending on the 18
month anniversary of Executive's date of termination of employment, solicit any
agents, advisors, independent contractors or consultants of the Company, any
Other Employing Entity or any of their respective Affiliates or Subsidiaries who
are under contract or doing business with the Company, any Other Employing
Entity or any of their respective Affiliates or Subsidiaries to terminate,
reduce or divert business with or from the Company, any Other Employing Entity
or any of their respective Affiliates or Subsidiaries, in each case other than
in the fulfillment of Executive's duties as General Counsel and an Executive
Vice President of the Company.
(v)For purposes of this Agreement, “Client” means a Person to whom the Company,
its Subsidiaries or Affiliates sold goods or provided services, and with whom
Executive had substantial contacts, dealings or client relationship
responsibilities (either directly or through supervising other employees who had
such responsibilities) on behalf of the Company, its Subsidiaries or its
Affiliates, at any time while Executive is employed by the Company (the “Look
Back Period”) (but if Executive is not employed by the Company at the time of
any activity described in Section 7(a)(iii) and 7(a)(iv), then the Look Back
Period will not be longer than one (1) year prior to Executive's last day of
employment), provided, however, a Client does not include any Person who became
a client of the Company, its Affiliates or Subsidiaries both (A) as a result of
a professional or social relationship that Executive developed with such Person
before becoming employed by the Company or any of its Affiliates, and (B)
without investment or assistance by the Company; and “Prospective Client” shall
mean those Persons (X) that the Company is actively soliciting or is planning to
solicit; and (Y) with whom Executive has met or with respect to which Executive
has obtained Confidential Information in the course of or as a result of his
performance of his duties to the Company.
(a)Notwithstanding Section 7(a), it shall not constitute a violation of
Section 7(a) for Executive (i) to provide legal representation or other legal
services to any Person; or (ii) to engage in




--------------------------------------------------------------------------------




the activities described in Section 7(a) with respect to any Person who provides
legal representation or other legal services to the Company or any of its
Affiliates or Subsidiaries as an employee or otherwise.
(b)The restrictive periods set forth in the Section 7(a) shall be deemed
automatically extended by any period in which Executive is in violation of any
of the provisions of Section 7(a), to the extent permitted by law.
(c)If a final and non-appealable judicial determination is made by a court of
competent jurisdiction that any of the provisions of this Section 7 constitutes
an unreasonable or otherwise unenforceable restriction against Executive, the
provisions of this Section 7 will not be rendered void but will be deemed to be
modified to the minimum extent necessary to remain in force and effect for the
longest period and greatest extent that would not constitute such an
unreasonable or unenforceable restriction (and such court shall have the power
to reduce the duration or restrict or redefine the scope of such provision and
to enforce such provision as so reduced, restricted or redefined).
(d)Moreover, and without limiting the generality of Section 13, notwithstanding
the fact that any provision of this Section 7 is determined not to be
specifically enforceable, the Company will nevertheless be entitled to recover
monetary damages as a result of Executive's breach of any such provision.
8.Nondisclosure of Confidential Information. (a) Executive acknowledges that the
Confidential Information obtained by Executive while employed hereunder by the
Company and its Affiliates is the property of the Company or its Affiliates, as
applicable. Therefore, Executive agrees that Executive shall not, whether during
or after the Term, disclose, share, transfer or provide access to any
unauthorized Person or use for Executive's own purposes or for the benefit of
any unauthorized Person any Confidential Information without the prior written
consent of the Company, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive's acts or omissions in violation of this Agreement;
provided, however, that if Executive receives a request to disclose Confidential
Information pursuant to a deposition, interrogatory, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (A) Executive shall,
unless prohibited by law, promptly notify in writing the Company, and consult
with and assist the Company in seeking a protective order or request for other
appropriate remedy, (B) in the event that such protective order or remedy is not
obtained, or if the Company waives compliance with the terms hereof, Executive
shall disclose only that portion of the Confidential Information which is
legally required to be disclosed and shall exercise reasonable efforts to
provide that the receiving Person shall agree to treat such Confidential
Information as confidential to the extent possible (and permitted under
applicable law) in respect of the applicable proceeding or process, and (C) the
Company shall be given an opportunity to review the Confidential Information
prior to disclosure thereof.
(a)For purposes of this Agreement, “Confidential Information” means information,
observations and data concerning the business or affairs of the Company and its
Affiliates, or any funds or accounts managed by the foregoing, including,
without limitation, all business information (whether or not in written form)
which relates to the Company, its Affiliates, or any funds or accounts managed
by the foregoing, or their investors, customers, suppliers or contractors or any
other third parties in respect of which the Company or any of its Affiliates has
a business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive's breach of this Agreement, including but not
limited to: investment methodologies, investment advisory contracts, fees and
fee schedules; investment performance of the accounts or funds managed by the
Company or its respective Affiliates (“Track Records”); technical information or
reports; brand names, trademarks, formulas; trade secrets; unwritten knowledge
and “know-how”; operating instructions; training manuals; customer or investor
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans or any
analyses or plans relating to the acquisition, disposition or development of
businesses, securities or assets of the Company or its Affiliates; information




--------------------------------------------------------------------------------




relating to pricing, competitive strategies and new product development;
information relating to any forms of compensation or other personnel-related
information; contracts and supplier lists. Without limiting the foregoing,
Executive agrees to keep confidential the existence of, and any information
concerning, any dispute between Executive and the Company or their respective
Subsidiaries and Affiliates, except that Executive may disclose information
concerning such dispute to the court or arbitrator that is considering such
dispute or to his legal counsel (provided that such counsel agrees not to
disclose any such information other than as necessary to the prosecution or
defense of such dispute). Executive acknowledges and agrees that the Track
Records were the work of teams of individuals and not any one individual and are
the exclusive property of the Company and its Affiliates, and agrees that he
shall in no event claim the Track Records as his own following termination of
his employment for the Company.
(b)Except as set forth otherwise in this Agreement, Executive agrees that
Executive shall not disclose the terms of this Agreement, except to Executive's
immediate family and Executive's financial and legal advisors, or if previously
disclosed by the Company in any public filing, or as may be required by law or
ordered by a court or applicable under Section 12 of this Agreement. Executive
further agrees that any disclosure to Executive's financial and legal advisors
will only be made after such advisors acknowledge and agree to maintain the
confidentiality of this Agreement and its terms.
(c)Executive further agrees that Executive will not improperly use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other Person to whom Executive has an obligation of confidentiality, and
will not bring onto the premises of the Company or its Affiliates any
unpublished documents or any property belonging to any former employer or any
other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or other Person.
9.Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company and its Subsidiaries and Affiliates,
in whatever form (including electronic), and all copies thereof, that are
received or created by Executive while employed hereunder by the Company or its
Subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company and its Subsidiaries and Affiliates, and Executive shall
immediately return such property to the Company upon the termination of
Executive's employment hereunder, and, in any event, at the Company's request.
Executive further agrees that any property situated on the premises of, and
owned by, the Company or its Subsidiaries or Affiliates, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company's personnel at any time with or without notice.
10.Intellectual Property Rights. (a) Executive agrees that the results and
proceeds of Executive's employment by the Company or its Subsidiaries or
Affiliates (including, but not limited to, any trade secrets, products,
services, processes, know-how, Track Record, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while employed hereunder by the Company and any works in progress,
whether or not patentable or registrable under copyright or similar statutes,
that were made, developed, conceived or reduced to practice or learned by
Executive, either alone or jointly with others (collectively, “Inventions”),
shall be works-made-for-hire and the Company (or, if applicable or as directed
by the Board, any of its Subsidiaries or Affiliates) shall be deemed the sole
owner throughout the universe of any and all trade secret, patent, copyright and
other intellectual property rights (collectively, “Proprietary Rights”) of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Board determines in its sole discretion, without
any further payment to Executive whatsoever. If, for any reason, any of such
results and proceeds shall not legally be a work-made-for-hire and/or there are
any Proprietary Rights which do not accrue to the Company (or, as the case




--------------------------------------------------------------------------------




may be, any of its Subsidiaries or Affiliates) under the immediately preceding
sentence, then Executive hereby irrevocably assigns and agrees to assign any and
all of Executive's right, title and interest thereto, including any and all
Proprietary Rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company (or, if
applicable or as directed by the Board, any of its Subsidiaries or Affiliates),
and the Company or such Subsidiaries or Affiliates shall have the right to use
the same in perpetuity throughout the universe in any manner determined by the
Board or such Subsidiaries or Affiliates without any further payment to
Executive whatsoever. As to any Invention that Executive is required to assign,
Executive shall promptly and fully disclose to the Company all information known
to Executive concerning such Invention.
(a)Executive agrees that, from time to time, as may be requested by the Board
and at the Company's sole cost and expense, Executive shall do any and all
reasonable and lawful things that the Board may reasonably deem useful or
desirable to establish or document the Company's exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 10(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of Executive's employment by the Company. Executive
further agrees that, from time to time, as may be requested by the Board and at
the Company's sole cost and expense, Executive shall assist the Company in every
reasonable, proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries. To this end,
Executive shall execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition,
Executive shall execute, verify, and deliver assignments of such Proprietary
Rights to the Company or its designees. Executive's obligation to provide
reasonable assistance to the Company with respect to Proprietary Rights relating
to such Inventions in any and all countries shall continue beyond the
termination or expiration of the Term.
(b)Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.
11.Non-Disparagement.
(a)During Executive's employment with the Company and thereafter, Executive
agrees not to make, publish or communicate at any time to any person or entity,
including, but not limited to, customers, clients and investors of the Company,
its Affiliates, or any entity affiliated with Philip A. Falcone or any of his
family members, any Disparaging (defined below) remarks, comments or statements
concerning the Company its Affiliates, any entity affiliated with Philip A.
Falcone or any of his family members, or any of their respective present and
former members, partners, directors, officers, employees or agents.
(b)In the event (i) Executive's employment terminates for any reason and (ii)
Executive provides the Company with an irrevocable waiver and general release in
favor of the Released Parties as set forth above in Section 5(c) that has become
effective and irrevocable in accordance with its terms, the Company agrees that
the CEO, the President and the Board shall not make, publish, or communicate at
any time to any person or entity any Disparaging (defined below) remarks,
comments or statements concerning Executive, except nothing herein shall prevent
the Company from making truthful statements regarding Executive's termination as
required or, in the discretion of the Board, deemed advisable to be made in the
Company's public filings.




--------------------------------------------------------------------------------




(c)For the purposes of this Section 11, “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity, morality,
business acumen or abilities of the individual or entity being disparaged.
(d)Notwithstanding the foregoing, this Section 11 does not apply to (i) any
truthful testimony, pleading, or sworn statements in any legal proceeding; (ii)
attorney-client communications; or (iii) any communications with a government or
regulatory agency, and further, it shall not be construed to prevent Executive
from filing a charge with the Equal Employment Opportunity Commission or a
comparable state or local agency.
12.Notification of Employment or Service Provider Relationship. Executive hereby
agrees that prior to accepting employment with, or agreeing to provide services
to, any other Person during any period during which Executive remains subject to
any of the covenants set forth in Section 7, Executive shall provide such
prospective employer with written notice of such provisions of this Agreement,
with a copy of such notice delivered to the Board not later than seven (7) days
prior to the date on which Executive is scheduled to commence such employment or
engagement.
13.Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Section 7, 8, 9, 10 or 11 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company may
be entitled (without the necessity of showing economic loss or other actual
damage and without the requirement to post a bond) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 7, 8, 9, 10 or 11
in addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company's
rights shall be unrestricted.
14.Representations of Executive; Advice of Counsel.
(a)Executive represents, warrants and covenants that as of the date hereof: (i)
Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive's obligations hereunder, (ii) Executive is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive's duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject.
(b)Prior to execution of this Agreement, Executive was advised by the Company of
Executive's right to seek independent advice from an attorney of Executive's own
selection regarding this Agreement. Executive acknowledges that Executive has
entered into this Agreement knowingly and voluntarily and with full knowledge
and understanding of the provisions of this Agreement after being given the
opportunity to consult with counsel. Executive further represents that in
entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company's directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive's own judgment and any advice provided by Executive's
attorney.
15.Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), or the decision to commence
on behalf of the Company any suit, action or proceeding, and any investigation
and/or defense of any claims asserted against any of the Company's or its
Affiliates' current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, which
relates to events occurring during Executive's employment hereunder by the
Company as to which Executive may have relevant information (including but not
limited to furnishing relevant information and materials to the Company or its
designee and/or providing testimony at depositions and at trial), provided that
with




--------------------------------------------------------------------------------




respect to such cooperation occurring following termination of Executive's
employment, the Company shall reimburse Executive for expenses reasonably
incurred in connection therewith and shall schedule such cooperation to the
extent reasonably practicable so as not to unreasonably interfere with
Executive's business or personal affairs. Notwithstanding anything to the
contrary, in the event the Company requests cooperation from Executive after his
employment with the Company has terminated and at a time when Executive is not
receiving any severance pay from the Company, Executive shall not be required to
devote more than forty (40) hours of his time per year with respect to this
Section 15, except that such forty (40) hour cap shall not include or apply to
any time spent testifying at a deposition or at trial, or spent testifying
before or being interviewed by any administrative or regulatory agency.
16.Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such Federal, state, local, non-U.S. or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation
17.Assignment.
(a)This Agreement is personal to Executive and without the prior written consent
of the Board shall not be assignable by Executive, and any assignment in
violation of this Agreement shall be void.
(b)This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction and in the event of Executive's
death, Executive's estate and heirs in the case of any payments due to Executive
hereunder).
(c)Executive acknowledges and agrees that all of Executive's covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and any successor
or assign to all or substantially all of the Company's business or assets.
18.Arbitration. Any controversy, claim or dispute between the parties relating
to the Executive's employment or termination of employment, whether or not the
controversy, claim or dispute arises under this Agreement (other than any
controversy or claim arising under Section 7 or Section 8), shall be resolved by
arbitration in accordance with the Employment Arbitration Rules and Mediation
Procedures (“Rules”) of the American Arbitration Association through a single
arbitrator selected in accordance with the Rules. The decision of the arbitrator
shall be rendered within thirty (30) days of the close of the arbitration
hearing and shall include written findings of fact and conclusions of law
reflecting the appropriate substantive law. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof in the
State of New York. In reaching his or her decision, the arbitrator shall have no
authority (a) to authorize or require the parties to engage in discovery
(provided, however, that the arbitrator may schedule the time by which the
parties must exchange copies of the exhibits that, and the names of the
witnesses whom, the parties intend to present at the hearing), (b) to interpret
or enforce Section 7 or Section 8 of the Agreement (for which Section 19 shall
provide the sole and exclusive venue), (c) to change or modify any provision of
this Agreement, (d) to base any part of his or her decision on the common law
principle of constructive termination, or (e) to award punitive damages or any
other damages not measured by the prevailing party's actual damages and may not
make any ruling, finding or award that does not conform to this Agreement. Each
party shall bear all of his or its own legal fees, costs and expenses of
arbitration, and one-half (1/2) of the costs of the arbitrator.
19.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to its
conflict of law provisions. Furthermore, as to Section 7 and Section 8, the
Executive and the Company each agrees and consents to submit to personal
jurisdiction in the state of New York in any state or federal court of competent
subject matter jurisdiction situated in New York County, New York. The Executive
and the Company further agree that the sole and exclusive venue for any suit
arising out of, or seeking to enforce, the terms of Section 7 and Section 8 of
this Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in New York




--------------------------------------------------------------------------------




County, New York. In addition, the Executive and the Company waive any right to
challenge in another court any judgment entered by such New York County court or
to assert that any action instituted by the Company in any such court is in the
improper venue or should be transferred to a more convenient forum. Further, the
Executive and the Company waive any right he may otherwise have to a trial by
jury in any action to enforce the terms of this Agreement. The parties hereto
irrevocably consent to the service of any and all process in any suit, action or
proceeding arising out of or relating to this Agreement by the mailing of copies
of such process to such party at such party's address specified in Section 24,
or such other updated address as has been provided to the other party from time
to time in accordance with Section 24. Each party shall bear its own costs and
expenses (including reasonable attorneys' fees and expenses) incurred in
connection with any dispute arising out of or relating to this Agreement.
20.Amendment; No Waiver; 409A
(a)No provisions of this Agreement may be amended, modified, waived or
discharged except by a written document signed by Executive and a duly
authorized officer of the Company (other than Executive).
(b)The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party's
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(c)It is the intention of the Company and Executive that this Agreement comply
with the requirements of Section 409A, and this Agreement will be interpreted in
a manner intended to comply with or be exempt from Section 409A. The Company and
Executive agree to negotiate in good faith to make amendments to this Agreement
as the parties mutually agree are necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A. Notwithstanding the foregoing,
Executive shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on or for the account of Executive in
connection with this Agreement (including any taxes and penalties under Section
409A), and neither the Company nor any Affiliate shall have any obligation to
indemnify or otherwise hold Executive (or any beneficiary) harmless from any or
all of such taxes or penalties.
(d)Notwithstanding anything in this Agreement to the contrary, in the event that
Executive is deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation” subject
to Section 409A that are due in connection with the Executive's “separation from
service” (as defined in Section 409A) shall be made to Executive prior to the
date that is six (6) months after the date of Executive's “separation from
service” (as defined in Section 409A) or, if earlier, Executive's date of death.
Following any applicable six (6) month delay, all such delayed payments will be
paid in a single lump sum on the earliest permissible payment date. For purposes
of Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments.
(e)For purposes of this Agreement, with respect to payments of any amounts that
are considered to be “deferred compensation” subject to Section 409A, references
to “termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A relating to “separation from service”.
(f)To the extent that any reimbursements pursuant to Section 4(e), 4(g) or 15
are taxable to Executive, any such reimbursement payment due to Executive shall
be paid to Executive as promptly as practicable, and in all events on or before
the last day of Executive's taxable year following the taxable year in which the
related expense was incurred. The reimbursements pursuant to Section 4(e), 4(g)
and 15 are not subject to liquidation or exchange for another benefit and the
amount of such benefits and reimbursements that Executive receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Executive receives in any other taxable year.




--------------------------------------------------------------------------------




21.Indemnification. To the extent permitted by law and the Company's governing
documents and applicable insurance agreements, the Company shall indemnify
Executive, hold Executive harmless, and make advances for expenses (including
attorneys and costs) to Executive (subject to Executive's providing an
undertaking to repay the Company that is acceptable to the Company) with respect
to any and all losses, claims, demands, liabilities, costs, damages, expenses
(including, without limitation, reasonable attorneys' fees and expenses) and
causes of action imposed on, incurred by, asserted against or to which Executive
may otherwise become subject by reason of or in connection with any act or
omission of Executive, including any negligent act or omission, for and on
behalf of Company that occurs during Executive's employment with the Company or
in connection with Executive providing cooperation to the Company as set forth
in Section 15 (other than testifying as a witness), that Executive reasonably
and in good faith believes is in furtherance of the interest of Company, unless
such act or omission constitutes gross negligence or intentional misconduct or
is outside of the scope of Executive's authority, provided, however, that this
Section 21 shall not be construed to grant Executive a right to be indemnified
by Company for actions or proceedings brought by the Company for breach or
anticipated breach of this Agreement by Executive.
22.Severability. If any provision or any part thereof of this Agreement,
including Sections 7, 8, 9, 10 and 11 hereof, as applied to either party or to
any circumstances, shall be adjudged by a court of competent jurisdiction to be
invalid or unenforceable, the same shall in no way affect any other provision or
remaining part thereof of this Agreement, which shall be given full effect
without regard to the invalid or unenforceable provision or part thereof, or the
validity or enforceability of this Agreement. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
23.Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
24.Survival. The rights and obligations of the parties under the provisions of
this Agreement (including without limitation, Sections 7 through 13 and Section
15) shall survive, and remain binding and enforceable, notwithstanding the
expiration of the Term, the termination of this Agreement, the termination of
Executive's employment hereunder or any settlement of the financial rights and
obligations arising from Executive's employment hereunder, to the extent
necessary to preserve the intended benefits of such provisions.
25.No Construction against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any arbitrator, court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
drafted such provision.
26.Clawback. Executive acknowledges that to the extent required by applicable
law or written company policy adopted to implement the requirements of such law
(including without limitation Section 304 of the Sarbanes Oxley Act and Section
954 of the Dodd Frank Act), the Annual Bonus, signing bonus (if any) and other
incentive compensation (if any) shall be subject to any required clawback,
forfeiture, recoupment or similar requirement.
27.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or




--------------------------------------------------------------------------------




overnight courier service) to the parties at the following addresses or
facsimiles (or at such other address for a party as shall be specified by like
notice):
If to the Company:            Harbinger Group Inc.
Attn: President
450 Park Avenue
27th Floor
New York, NY, 10022
(212) 906-8559


With a copy to (which shall not constitute notice hereunder):


Bryan Cave LLP
                    1290 Avenue of the Americas
New York, NY 10104-3300
(212) 541-2000
Attn: Vincent Alfieri, Esq.


If to Executive:            Michael Kuritzkes
    


28.Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.
29.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (PDF)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
HARBINGER GROUP INC.




By: /s/ Omar M. Asali___________
Name: Omar M. Asali
Title: President


Michael Kuritzkes




/s/ Michael Kuritzkes____________




--------------------------------------------------------------------------------




Appendix A
For the Fiscal Year Ending in 2013


Your bonus shall be subject to, and governed by, the terms of the Harbinger
Group Inc. 2011 Omnibus Equity Award Plan (or any successor plan intended to
qualify under Code Section 162(m)).
Your annual bonus will have two components (i) a component based on growth in
the Company's Net Asset Value (NAV) (the “Corporate Bonus”) and (ii) a component
based on your individual performance against your individual responsibilities
and goals established by the Compensation Committee for each fiscal year
(“Individual Bonus”). For the fiscal year ending in 2013, all bonus calculations
described below will be pro rated based on the proportion between the portion of
the fiscal year from the Effective Date to the end of the fiscal year and the
entire fiscal year (e.g., the bonus calculations will be multiplied by 28.77%).
The Compensation Committee shall determine in its discretion the extent to which
you have achieved your Individual Bonus goals and the amount of such Individual
Bonus, provided, however, you will not be eligible for any Individual Bonus
unless the Compensation Committee determines that you have substantially
achieved your goals, and the maximum amount of your Individual Bonus shall not
exceed the product of (i) two, times (ii) 50%, times (iii) your target variable
compensation as set forth in Appendix B or as modified in subsequent fiscal
years (the amount in clause (iii), the “Target Bonus”). The Compensation
Committee shall certify the amounts of the Individual Bonus, if any, and
authorize the payout of the Individual Bonus, which shall be paid within 74 days
after the end of the fiscal year for which it is awarded.
Your Corporate Bonus will be determined as follows. At the beginning of the
fiscal year, the Company will establish a target bonus pool for all plan
participants (“Target Pool”). Promptly following the end of the fiscal year, the
Compensation Committee will determine, and the Company will fund, a bonus pool
(“Corporate Bonus Pool”) up to 12% of the excess, if any, of (A) adjusted net
asset value of the Company (“NAV”) at the end of the fiscal year over (B) NAV at
the beginning of the fiscal year plus a required threshold return of 7% (such
threshold return, the “Threshold Return”). If the Threshold Return is not
achieved for the fiscal year, then no Corporate Bonus shall be paid for the
fiscal year. In addition, if the Threshold Return is not achieved for a fiscal
year, then the Corporate Bonus Pool for the next fiscal year shall be based on
growth as compared to the highest NAV for the preceding two fiscal years (and
still subject to the Threshold Return).
The Compensation Committee shall determine and shall certify the amounts of your
Corporate Bonus, if any, and authorize the payout of the Corporate Bonus as
described below. If amounts in excess of the Threshold Return are achieved, then
the Corporate Bonus Pool will be funded and paid out in the manner set forth
herein for each fiscal year. Your portion of the Corporate Bonus Pool for each
fiscal year in which the Threshold Return is achieved will be calculated by
multiplying (i) the amount of the pool, by (ii) the fraction in which the
numerator is 50% of your Target Bonus and the denominator is the cumulative
total of the portions of all target variable compensation payable through
Corporate Bonuses for all participants eligible to receive a portion of the
Corporate Bonus Pool in that fiscal year.
If the Bonus Pool is less than or equal to two times the Target Pool, then the
Bonus Pool will be paid out currently within 74 days after the end of the
applicable fiscal year (the date of payment the “Original Payment Date”). For
the fiscal year ending in 2013, the payout will be in the following proportion
of cash and equity: (x) 40% will be paid out in cash, (y) 51% will be granted as
restricted stock (which restrictions will lapse in substantially equal
installments on each of the first two anniversaries of the date of grant (the
“Grant Date”) and (z) 9% will consist of stock options which will vest in




--------------------------------------------------------------------------------




substantially equal installments on each of the first two anniversaries of the
Grant Date, in each case subject to continued employment on the relevant
anniversary except as set forth in Section 5 of this Agreement. All payments and
vested grants are subject to withholding and deductions as required by
applicable laws.
If the Bonus Pool is in excess of two times the Target Pool, then in addition to
the payments set forth in the preceding paragraph, subject to adjustment as set
forth below, the portion of the excess amount allocated to your Corporate Bonus
(the “Deferred Amount”) will be paid as follows: (W) 20% of the Deferred Amount
shall be paid out in cash on the first anniversary of the Original Payment Date,
(X) 20% of the Deferred Amount shall be paid out in cash on the second
anniversary of the Original Payment Date (together, the amounts described in
clauses (W) and (X), “Deferred Cash”), (Y) 51% of the Deferred Amount will be
granted as restricted stock (which restrictions will lapse in substantially
equal installments based on continued service with the Company on each of the
second and third anniversary of the Grant Date) and (Z) 9% of the Deferred
Amount will consist of stock options which will vest in substantially equal
installments on the second and third anniversary of the Grant Date, in each case
subject to continued employment on the relevant anniversary, except as set forth
in Section 5 of this Agreement.
If there is a Deferred Amount payable for a fiscal year, and the increase in NAV
in either of the next two fiscal years does not exceed the Threshold Return for
each of such fiscal years (or there is a decline in NAV in either of the next
two fiscal years), then a portion of the Deferred Cash which would otherwise be
paid for the fiscal year shall be reduced (and not paid), corresponding to the
decrease (expressed in percentage) in NAV below the Threshold Return. For
illustrative purposes only, if the NAV in the first fiscal year increases by
only 1% over the NAV for the prior fiscal year, then the portion of the Deferred
Cash that would otherwise be payable on the first anniversary of the Original
Payment Date will be reduced by 6% (7% Threshold Return minus 1% NAV growth
achieved); but if the NAV in the first fiscal year decreases by 10% from the NAV
for the prior fiscal year, then the portion of the Deferred Cash that would
otherwise be payable on the first anniversary of the Original Payment Date will
be reduced by 17% (7% Threshold Return minus a negative 10% NAV growth
achieved). Deferred equity is not subject to reduction pursuant to this
paragraph.
The Board or the Compensation Committee may alter the mix of cash and equity
that is distributed in payment of the bonuses for future fiscal years. The Board
(and Compensation Committee) currently intends to continue the bonus plan (for
the fiscal year ending in 2013 and future fiscal years) but retains the power to
amend, modify or terminate the bonus plan.




--------------------------------------------------------------------------------




Appendix B - Applicable to Fiscal Year Ending in 2013 and Subsequent Years
Employee: Michael Kuritzkes
Title: Executive Vice President and General Counsel
Reports to: Chairman & CEO and President
Employment start date: June 17, 2013
Annual Salary: $500,000
Target variable compensation: $800,000 (pro rated for FY 2013, $230,137)
You will be eligible to receive variable compensation according to a plan
established for senior managers by the Compensation Committee. The bonus plan
for fiscal year 2013 is currently designed to deliver your total target variable
compensation (“Target Bonus”) as follows: 50 percent based upon your achievement
of individual performance goals as determined by the Compensation Committee
(“Target Individual Bonus”), and 50 percent of your Target Bonus will be based
on the firm's NAV performance (“Corporate Bonus”), as described in Appendix A of
this Agreement. For fiscal year 2013, all bonus calculations will be pro rated
based on the proportion between the portion of the fiscal year from the
Effective Date to the end of the fiscal year and the entire fiscal year (e.g.,
the bonus calculations will be multiplied by 28.77%). Although the Company
expects this plan to remain substantially unchanged over time, the Board of
Directors may adjust or alter the variable compensation plan, your Target Bonus,
and the allocation between your Target Individual Bonus and Corporate Bonus, at
its discretion. All incentive compensation awards are subject to the terms of
the Harbinger Group Inc. 2011 Omnibus Equity Award Plan, as may be amended from
time to time.




